Order Issued March 21, 2019 Withdrawn and Order filed April 4, 2019




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00048-CV
                                  ____________

                        ASHLEY THOMAS, Appellant

                                        V.

                        DM ARBOR COURT, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1119150

                                     ORDER

      On March 21, 2019, this court issued an order requiring appellant to pay the
filing fee in the amount of $205.00. See Tex. R. App. P. 5. That ruling is
withdrawn because appellant filed a statement of inability to afford court costs in
the trial court and is not required to pay costs in the appellate court. See Tex. R.
App. P. 20.1(b)(1).

                                  PER CURIAM